EXHIBIT 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors World Wide Premium Packers, Inc. We have audited the accompanying balance sheet of World Wide Premium Packers, Inc. (the “Company”) (a Development Stage Enterprise) as of September 30, 2010, and the related statements of operations, shareholders’ equity and cash flows for the period from February 14, 2010 (inception) through September 30, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of World Wide Premium Packers, Inc. as of September 30, 2010, and the results of its operations and its cash flows for the period from February 14, 2010 (inception) through September 30, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company reported a net loss and a deficit accumulated during the development stage of approximately $853,000 as of September 30, 2010.The Company has a limited operating history and no revolving loan agreement with any financial institution, nor can the Company provide any assurance it will be able to enter into any such agreement in the future, or be able to raise funds through a future issuance of debt or equity.These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans with regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. As discussed in Note 8 to the financial statements, on October 8, 2010, the Company was acquired by a related party entity. /s/ GHP Horwath, P.C. Denver, Colorado December 22, 2010 1 WORLD WIDE PREMIUM PACKERS, INC. (A Development Stage Enterprise) BALANCE SHEET SEPTEMBER 30, 2010 ASSETS Current assets: Cash $ Prepaid expenses Total current assets Property and equipment Trademark license $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Accounts payable and accrued expenses $ Related party payables Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock; $0.0001 par value; 10,000,000 shares authorized; none issued and outstanding as of September 30, 2010 - Common stock; $0.0001 par value; 25,000,000 shares authorized; 9,563,450 shares issued and outstanding as of September 30, 2010 Additional paid-in capital Deficit accumulated during the development stage ) Total shareholders' equity $ See notes to financial statements. 2 WORLD WIDE PREMIUM PACKERS, INC. (A Development Stage Enterprise) STATEMENT OF OPERATIONS PERIOD FROM FEBRUARY 14, 2010 (INCEPTION) THROUGH SEPTEMBER 30, 2010 Operating expenses: General and administrative $ ) Selling and marketing ) Related party management fees ) Operating loss ) Net loss $ ) See notes to financial statements. 3 WORLD WIDE PREMIUM PACKERS, INC. (A Development Stage Enterprise) STATEMENT OF SHAREHOLDERS' EQUITY PERIOD FROM FEBRUARY 14, 2010 (INCEPTION) THROUGH SEPTEMBER 30, 2010 Additional Deficit accumulated Common stock paid-in development Shares Amount capital stage Total Balances at February 14, 2010 (Inception) - $
